DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/25/2022 has been entered.
 Withdrawn Rejections:
Applicant's amendments and arguments filed on 07/25/2022 together with examiner’s amendment are sufficient to overcome all previous rejections and or objections.  All rejection and/or objection have been herein withdrawn.
Since claim 27 is allowable, all species are rejoined for examination and claims 33 and 45 are no longer considered as withdrawn.
 Claims 27-47 are pending and under examination.

EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Silvana M. Merlino on 08/15/2022.
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows:
Claim 27, claim 27 is amended as:
An anhydrous alcohol-free and slow fragrance diffusive composition consisting of:
50 to 75 percent by weight 
7-20% dimethicone crosspolymer in linear silicone fluid;
0.01 to 30 percent by weight a non-polar fragrance oil;
5 to 40 percent by weight a volatile linear silicone fluid with a low average molecular weight and a relatively low viscosity between 0.6 and 3.0 cSt, wherein the volatile linear silicone fluid is represented by the formula:

    PNG
    media_image1.png
    335
    624
    media_image1.png
    Greyscale





an emollient that is a linear or branched ester with a carbon chain of up to 10 carbon atoms; 
optionally a preservative; and
optionally one or more pigments, 
wherein a viscosity of the composition is adjusted based on a ratio of the volatile linear silicone fluid and the dimethicone crosspolymer gel, wherein the composition manifests an extended release of fragrance notes with moisturizing, miscibility, clarity, and original fragrance rendition.

Claim 28, cancel claim 28.
Claim 30, line 1, replace “that further comprises” by ---wherein---
Claim 31, line 1, replace “further comprising an ether or mixed ester that includes” by ---wherein the emollient is one or more of---.

Claim 32, claim 32 is amended as:
32.     The composition of claim 27, wherein the emollient is one or more of: fatty alcohols, fatty acids, ethers, silicones and hydrocarbons.

Claim 33, Cancel claim 33.
Claim 34, claim 34 is amended as:
34.     The composition of claim 27, wherein the emollient is represented by the formula Ri--COO--R, R and Ri, wherein Ri and R includes same or different carbon chain lengths. 

Claim 35, line 1-2, “composition further comprises” by ---emollient is---.
Claim 36, line 1-2, “composition further comprises” by ---emollient is---.
Claim 37, line 1-2, “composition further comprises” by ---emollient is---.
Claims 38-39, cancel claim 38-39.
Claim 40, cancel claim 40.
Claim 41, line 1, replace “contains” by ---consisting of---.
Claim 42, cancel claim 42.
Claim 43, line 2, after “fluid”, insert ---is---; line 4, replace “further comprises that” by ---wherein---.
Claims 44-45, cancel claims 44-45.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: applicant’s claimed invention is narrowed down by reciting “consisting of” and is not obvious in view of arts in the records. Since there is no other outstanding issue remaining, claims 27, 29-32, 34-37, 41, 43 and 46-47 are allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claims 27, 29-32, 34-37, 41, 43 and 46-47 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIANFENG SONG. Ph.D. whose telephone number is (571)270-1978. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian-Yong Kwon can be reached on (571)272-0581. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JIANFENG SONG/           Primary Examiner, Art Unit 1613